 Case 8:20-cv-00043-SB-ADS Document 192-20 Filed 05/14/21 Page 1 of 5 Page ID
                                  #:3894




Summary Judgment Ex. 43a

                        O’Neill Declaration
                                Exhibit A
        Case 8:20-cv-00043-SB-ADS Document 192-20 Filed 05/14/21 Page 2 of 5 Page ID
                                         #:3895
170415-1505530
Matched Company
MOHELA

Submitted by
Laura O'Neill

Oakland , CA

No phone provided

Submitted via
Web

Age
None

Special population
Service Member No
Older American No

Consumer Submitted:
2017-01-11

Product
Student loan: Federal student loan

Issue
Dealing with your lender or servicer: Received bad information about your loan

Consumer Narrative

The company's name is Assure Direct Services and they represented that they consolidated loans on
behalf of the U.S. Dep't of Ed.

I received a letter in the mail explaining to me that I might be eligible for a better consolidation of my
education loans because of a program with the federal government. It directed me to NSLDS.gov, and
told me to register there (to save time) and then call a number. When I called the number, they told
me to download loan information from the NSLDS.gov website and email it to the customer service
representative -- which I stupidly did (I CANNOT believe I did this but the letter was convincing that
they were working on behalf of the department of education). They asked me questions about my
income to see if I was eligible for income-based reductions. They then eventually explained that they
were a document preparer and that they could facilitate a loan consolidation that would reduce my
interest by %.25 if I paid $799.00. I then got off the phone.

I cannot believe I was duped into providing them loan information. I feel scammed. It is NOT a
credible organization. The number I called was 844-256-8433.
       Case 8:20-cv-00043-SB-ADS Document 192-20 Filed 05/14/21 Page 3 of 5 Page ID
                                        #:3896
Collections:
■Students

Desired Resolution

I would like this company investigated.


Company Response: Closed with explanation

Monetary Relief:
None

Sent to company:
2017-03-06


MOHELA

Response to consumer:

Attached is the response letter sent to the borrower regarding DL Subsidized and Unsubsidized
Consolidation (DLSCNS, DLUCNS) Loans.

Thanks,

MOHELA Please see the attached borrower response letter for details.

Thanks,

MOHELA

Status:
Closed with explanation
Case 8:20-cv-00043-SB-ADS Document 192-20 Filed 05/14/21 Page 4 of 5 Page ID
                                 #:3897
Case 8:20-cv-00043-SB-ADS Document 192-20 Filed 05/14/21 Page 5 of 5 Page ID
                                 #:3898
